MERRITT, Circuit Judge,
concurring in the Court’s action declining en banc review.
I agree with Judges Sutton and Kethledge in their concurring opinion that my opinion for the panel in this Ohio death penalty case should not be vacated. Nevertheless, some of the language of the concurrence mischaracterizes the case and should be noted for the record. Justice Stevens in his concurring opinion did conclude, as stated in the concurrence, that the instant jury instruction violated Beck v. Alabama-, but Justice Stevens did not “find the error harmless,” as stated in page 6 of the concurring opinion. The concurring opinion also relates that the instruction in question is not an “acquittal first” instruction, but Justice Stevens states just the opposite view throughout his concurring opinion. Nor do I find, as stated by my concurring colleagues, that the majority in Spisak states anywhere that it had “considered the [Beck v. Alabama,] ground” on which Justice Stevens relied in his concurring opinion. Rather, the majority of the court said: “Neither the parties nor the courts below referred to Beck v. Alabama ...” and hence the majority does not appear to have considered Justice Stevens’ argument on the merits. My panel opinion simply proposes that the law of the Sixth Circuit follow Justice Stevens’ interpretation of the opinion that he wrote in Beck v. Alabama.
Although my concurring colleagues make it clear that they disagree with me in this case, they do not say whether they agree with Justice Stevens’ concurring opinion or not. I have simply tried to follow closely Justice Stevens’ interpretation of Beck v. Alabama, and his interpretation seems quite clear:
First, the jury instructions impermissibly require that the jury unanimously reject a death sentence before considering other sentencing options.
The acquittal-first jury instructions used during Spisak’s penalty phase interposed before the jury the same false choice that our holding in Beck prohibits. By requiring Spisak’s jury to decide first whether the state had met its burden with respect to the death sentence, and to reach that decision unanimously, the instructions deprived the jury of a meaningful opportunity to consider the third option that was before it, namely, a life sentence. Indeed, these instructions are every bit as pernicious as those at issue in Beck because they would have resulted in a new trial and that, in any event, they could not give effect to their determination that a life sentence was appropriate unless and until they had first convinced each of their peers on the jury to reject the death sentence.